


EXHIBIT 10.3
ADVISORY AGREEMENT


THIS ADVISORY AGREEMENT, is made and entered into this 7th day of August, 2012,
by and between WELLS CORE OFFICE INCOME REIT, INC., a Maryland corporation (the
“Company”), and WELLS CORE OFFICE INCOME REIT ADVISORY SERVICES, LLC (formerly
known as Wells Real Estate Advisory Services III, LLC), a Georgia limited
liability company (the “Advisor”).
W I T N E S S E T H


WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities available to the Advisor
and to have the Advisor undertake the duties and responsibilities hereinafter
set forth, on behalf of, and subject to the supervision of, the Board of
Directors of the Company all as provided herein; and
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
1.Definitions. As used in this Advisory Agreement (the “Agreement”), the
following terms have the definitions hereinafter indicated:


Acquisition Expenses. Any and all expenses, excluding the fee payable to the
Advisor pursuant to Paragraph 8(b), incurred by the Company, the Advisor, or any
Affiliate of either in connection with the selection, acquisition, origination
or development of any Property, Loan or other Permitted Investment whether or
not acquired, including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
property not acquired, accounting fees and expenses, and title insurance
premiums.
Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the Company or the Advisor) in
connection with purchase, development, origination or construction of any
Property, Loan or other Permitted Investment. Included in the computation of
such fees or commissions shall be any real estate commissions, acquisition fees,
finder's fees, selection fees, Development Fees, Construction Fees, nonrecurring
management fees, loan fees, points, or any other fees or commissions of a
similar nature. Excluded shall be Development Fees and Construction Fees paid to
Persons not Affiliated with the Advisor in connection with the actual
development and construction of a Property.
Adjusted Cost. (A) As of any date of determination and until such time as the
Company completes an Asset-based Valuation, the sum of: (a) other than with
respect to Joint Ventures, the actual amount invested on behalf of the Company
in Properties, Loans and other Permitted Investments as of the date of
determination and (b) with respect to Joint Ventures, (1) the actual amount
invested on behalf of the Company in the Joint Ventures as of the date of
determination plus (2) the Company's allocable share of capital improvements.
(B) On and after such time as the Company completes an Asset-based Valuation,
“Adjusted Cost” means, as of any date of determination, the lesser of (1) the
amount determined in accordance with paragraph (A) above or (2) the aggregate
value of the Company's interest in the Properties, Loans and other Permitted
Investments and Joint Ventures as established in connection with the most recent
Asset-based Valuation.
Advisor. Wells Core Office Income REIT Advisory Services, LLC (formerly known as
Wells Real Estate Advisory Services III, LLC), a Georgia limited liability
company, any successor advisor to the Company, or any Person(s) to which Wells
Core Office Income REIT Advisory Services, LLC or any successor advisor
subcontracts substantially all of its functions.
Affiliate or Affiliated. An Affiliate of another Person includes only the
following: (i) any Person directly or indirectly controlling, controlled by, or
under common control with such other Person; (ii) any Person directly or
indirectly owning, controlling, or holding with the power to vote 10% or more of
the outstanding voting securities of such other Person; (iii) any legal entity
for which such Person acts as an executive officer, director, trustee, or
general partner; (iv) any Person 10% or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with power to
vote, by such other



--------------------------------------------------------------------------------




Person; and (v) any executive officer, director, trustee, or general partner of
such other Person. An entity shall not be deemed to control or be under common
control with an Advisor-sponsored program (or an Affiliate of an
Advisor-sponsored program) unless (i) the entity owns 10% or more of the voting
equity interests of such program or (ii) a majority of the board (or equivalent
governing body) of such program is comprised of Affiliates of the entity.
Appraised Value. The “As Is” fair market value according to an appraisal made by
an Independent Appraiser.
Articles of Incorporation. The Articles of Incorporation of the Company under
Title 2 of the Corporations and Associations Article of the Annotated Code of
Maryland, as amended from time to time.
Asset-based Valuation. An estimate of the value of a share of the Company's
common stock approved by the Board of Directors of the Company and based in part
on an estimate of the value of the Company's assets (as opposed to an estimate
based solely on the most recent price paid for a share of the Company's common
stock in an offering of such shares).
Asset Management Fee. The Asset Management Fee payable to the Advisor as defined
in Paragraph 8(a).
Asset Management Fee Percentage. The Asset Management Fee Percentage equals
0.75%.
Average Invested Assets. For a specified period, the average of the aggregate
book value of the assets of the Company invested, directly or indirectly, in
Properties, Loans and other Permitted Investments secured by real estate before
reserves for depreciation or bad debts or other similar non-cash reserves,
computed by taking the average of such values at the end of each month during
such period.
Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.
Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Capped O&O Expenses. All Organizational and Offering Expenses other than selling
commissions and the dealer manager fee as described under “Plan of Distribution”
in the Registration Statement.
Cash from Financings. Net cash proceeds realized by the Company from the
financing of Property, Loans or other Permitted Investments or from the
refinancing of any Company indebtedness.
Cash from Sales. Net cash proceeds realized by the Company from the sale,
exchange or other disposition of any of its assets after deduction of all
expenses incurred in connection therewith. Cash from Sales shall not include
Cash from Financings.
Cash from Sales and Financings. The total sum of Cash from Sales and Cash from
Financings.
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Company. Wells Core Office Income REIT, Inc., a corporation organized under the
laws of the State of Maryland.
Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of property which is reasonable, customary, and competitive
in light of the size, type, and location of the property.
Conflicts Committee. “Conflicts Committee” shall have the meaning set forth in
the Articles of Incorporation.
Construction Fee. A fee or other remuneration for acting as general contractor
and/or construction manager to construct improvements, supervise and coordinate
projects or to provide major repairs or rehabilitation on a Property.
Contract Sales Price. The total consideration received by the Company for the
sale of a Property, Loan or other Permitted Investment.
Development Fee. A fee for the packaging of a Property, including negotiating
and approving plans, and undertaking to assist in obtaining zoning and necessary
variances and necessary financing for the Property, either initially or at a
later date.

2

--------------------------------------------------------------------------------




Director. A member of the Board of Directors of the Company.


Disposition Fee. The Disposition Fee as defined in Paragraph 8(d).
Distributions. Any distributions of money or other property by the Company to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.
Event of Default. An Event of Default as defined in Paragraph 21.
Financing Fee. The Financing Fee as defined in Paragraph 8(c).
Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through an Offering, without deduction for Organization and
Offering Expenses.
Guaranteed Obligations. The Guaranteed Obligations as defined in Paragraph 23.
Guarantor. The Guarantor as defined in Paragraph 23.
Independent Appraiser. A person or entity with no material current or prior
business or personal relationship with the Advisor or the Directors, who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of assets of the type held by the Company, and who is a qualified
appraiser of real estate as determined by the Board. Membership in a nationally
recognized appraisal society such as the American Institute of Real Estate
Appraisers (“M.A.I.”) or the Society of Real Estate Appraisers (“S.R.E.A.”)
shall be conclusive evidence of such qualification.
Invested Capital. The amount calculated by multiplying the total number of
Shares purchased by stockholders by the issue price, reduced by the portion of
any Distribution that is attributable to Net Sales Proceeds and by any amounts
paid by the Company to repurchase Shares pursuant to the Company's plan for
redemption of Shares. For purposes of calculating the Stockholders' 8% Return,
Invested Capital shall be determined for each day during the period for which
the Stockholders' 8% Return is being calculated net of (1) Distributions of Cash
from Sales and Financings, except to the extent such Distributions would be
required to achieve a cumulative, non-compounded, annual return of 8%, and (2)
Distributions other than from Cash from Sales and Financings to the extent such
Distributions provide a cumulative, non-compounded, annual return in excess of
8%, as all such amounts are computed on a daily basis based on a three hundred
sixty-five day year.
Joint Venture. Any joint venture, limited liability company or other Affiliate
of the Company that owns, in whole or in part on behalf of the Company, any
Property, Loan or other Permitted Investment.
Listing. The listing of the Shares on a national securities exchange or
over-the-counter market.
Loans. Mortgage loans and other types of debt financing investments made by the
Company or the Partnership, either directly or indirectly, including through
ownership interests in a Joint Venture or partnership, and including, without
limitation, mezzanine loans, B-notes, bridge loans, convertible mortgages,
wraparound mortgage loans, construction mortgage loans, loans on leasehold
interests, and participations in such loans.
Major Lease(s). Any new lease or the renewal or extension of an existing lease
that exceeds certain thresholds as defined by the Board or a committee thereof
from time to time.
NASAA Guidelines. The NASAA Statement of Policy Regarding Real Estate Investment
Trusts as in effect on the date hereof.
Net Asset Value. The excess of (i) the aggregate of the Adjusted Cost over (ii)
the aggregate outstanding amount of debt of the Company, the Partnership, and
the Joint Ventures (as adjusted for the Company's interest in such Joint
Ventures) and any accrued interest thereon (excluding debt borrowed for purposes
other than acquiring or refinancing Properties).
Net Income. For any period, the total revenues applicable to such period, less
the total expenses applicable to such period excluding additions to reserves for
depreciation, bad debts or other similar non-cash reserves; provided, however,
Net Income for purposes of calculating total allowable Operating Expenses (as
defined herein) shall exclude the gain from the sale of the Company's assets.



3

--------------------------------------------------------------------------------




Net Sales Proceeds. In the case of a transaction described in clause (i) (A) of
the definition of Sale, the proceeds of any such transaction less the amount of
all real estate commissions and closing costs paid by the Company. In the case
of a transaction described in clause (i) (B) of such definition, Net Sales
Proceeds means the proceeds of any such transaction less the amount of any legal
and other selling expenses incurred in connection with such transaction. In the
case of a transaction described in clause (i) (C) of such definition, Net Sales
Proceeds means the proceeds of any such transaction actually distributed to the
Company from the joint venture. In the case of a transaction described in clause
(ii) of the definition of Sale, Net Sales Proceeds means the proceeds of such
transaction or series of transactions less all amounts generated thereby and
reinvested in one or more Properties within 180 days thereafter and less the
amount of any real estate commissions, closing costs, and legal and other
selling expenses incurred by or allocated to the Company in connection with such
transaction or series of transactions. Net Sales Proceeds shall not include any
reserves established by the Company in its sole discretion.
Offering. Any offering of Shares that is registered with the SEC, excluding
Shares offered under any employee benefit plan.
Operating Expenses. All costs and expenses incurred by the Company, as
determined under generally accepted accounting principles, which in any way are
related to the operation of the Company or to Company business, including fees
paid to the Advisor, but excluding (i) the expenses of raising capital such as
Organization and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and tax incurred in connection with the issuance, distribution,
transfer, registration and Listing of the Shares, (ii) interest payments, (iii)
taxes, (iv) non-cash expenditures such as depreciation, amortization and bad
loan reserves, (v) incentive fees paid in compliance with Section IV.F. of the
NASAA Guidelines and (vi) Acquisition Fees, Acquisition Expenses, real estate
commissions on resale of property, and other expenses connected with the
acquisition, disposition, and ownership of real estate interests, mortgage loans
or other property (such as the costs of foreclosure, insurance premiums, legal
services, maintenance, repair and improvement of property).
Organization and Offering Expenses. All expenses incurred by and to be paid from
the assets of the Company in connection with and in preparing the Company for
registration of and subsequently offering and distributing its Shares to the
public, which may include but are not limited to, total underwriting and
brokerage discounts and commissions (including fees of the underwriters'
attorneys); expenses for printing, engraving and mailing; salaries of employees
while engaged in sales activity; charges of transfer agents, registrars,
trustees, escrow holders, depositaries and experts; and expenses of
qualification of the sale of the securities under Federal and State laws,
including taxes and fees, accountants' and attorneys' fees.
Partnership. Wells Core Office Income Operating Partnership, L.P., a Delaware
limited partnership formed to own and operate properties on behalf of the
Company.
Permitted Investments. All investments (other than Properties and Loans) in
which the Company acquires an interest, either directly or indirectly, including
through ownership interests in a Joint Venture or partnership, pursuant to its
Articles of Incorporation, Bylaws and the investment objectives and policies
adopted by the Board from time to time, other than short-term investments
acquired for purposes of cash management.
Person. An individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
Property or Properties. Any real property or properties transferred or conveyed
to the Company or the Partnership, either directly or indirectly, and/or any
real property or properties transferred or conveyed to a Joint Venture or
partnership in which the Company is, directly or indirectly, a co-venturer or
partner.
Property Manager. Any entity that has been retained to perform and carry out at
one or more of the Properties property management services, excluding persons,
entities or independent contractors retained or hired to perform facility
management or other services or tasks at a particular Property, the costs for
which are passed through to and ultimately paid by the tenant at such Property.
REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code.
Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Company or the Partnership sells, grants, transfers, conveys, or relinquishes
its ownership of any Property, Loan or other Permitted Investment or portion
thereof,

4

--------------------------------------------------------------------------------




including the transfer of any Property that is the subject of a ground lease,
and including any event with respect to any Property, Loan or other Permitted
Investment that gives rise to a significant amount of insurance proceeds or
condemnation awards; (B) the Company or the Partnership sells, grants,
transfers, conveys, or relinquishes its ownership of all or substantially all of
the interest of the Company or the Partnership in any Joint Venture or
partnership in which it is, directly or indirectly, a co-venturer or partner; or
(C) any Joint Venture or partnership (in which the Company or the Partnership
is, directly or indirectly, a co-venturer or partner) sells, grants, transfers,
conveys, or relinquishes its ownership of any Property, Loan or other Permitted
Investment or portion thereof, including any event with respect to any Property,
Loan or other Permitted Investment that gives rise to insurance claims or
condemnation awards, but (ii) not including any transaction or series of
transactions specified in clause (i) (A), (i) (B), or (i) (C) above in which the
proceeds of such transaction or series of transactions are reinvested in one or
more Properties, Loans or other Permitted Investments within 180 days
thereafter.
Shares. The Company's shares of common stock, par value $0.01 per share.
Stockholders. The registered holders of the Shares.
Stockholders' 8% Return means, as of any date, an aggregate amount equal to an
8% cumulative, non-compounded, annual return on Invested Capital (calculated
like simple interest on a daily basis based on a three hundred sixty-five day
year).
Subordinated Incentive Fee. The fee payable to the Advisor under certain
circumstances if the Shares are listed on a national securities exchange or
over-the-counter market as defined in Paragraph 8(f).
Subordinated Incentive Fee Threshold. The Subordinated Incentive Fee Threshold
as defined in Paragraph 8(f).
Subordinated Performance Fee Due Upon Termination. Subordinated Performance Fee
Due Upon Termination means a fee equal to (1) 15% of the amount, if any, by
which (a) the Appraised Value of the Company's Properties at the Termination
Date, less amounts of all indebtedness secured by the Company's Properties, plus
the fair market value of all other Loans and Permitted Investments of the
Company at the Termination Date, less amounts of indebtedness related to such
Loans and Permitted Investments, plus total Distributions (excluding any stock
dividend and Distributions paid on Shares that have been redeemed by the
Company) through the Termination Date exceeds (b) the sum of Invested Capital
plus total Distributions required to be made to the stockholders in order to pay
the Stockholders' 8% Return from inception through the Termination Date to then
existing Stockholders less (2) any prior payment to the Advisor of a
Subordinated Share of Net Sales Proceeds. For the purpose of the foregoing
calculations, all asset values and liabilities shall be adjusted to exclude the
portion of such amounts allocable to minority interest holders not otherwise
considered in the calculation in the value of Joint Ventures.
Subordinated Performance Fee Due Upon Termination Threshold. Subordinated
Performance Fee Due Upon Termination Threshold means an amount equal to the sum
of Invested Capital plus total Distributions required to be made the
stockholders in order to pay the Stockholders' 8% Return from inception through
the Termination Date to then existing Stockholders.
Subordinated Share of Net Sales Proceeds. The Subordinated Share of Net Sales
Proceeds as defined in Paragraph 8(e).
Subordinated Share of Net Sales Proceeds Threshold. The Subordinated Share of
Net Sales Proceeds Threshold as defined in Paragraph 8(e).
Termination Date. The date of termination of the Agreement.
2%/25% Guidelines. The requirement pursuant to the NASAA Guidelines that, in any
12-month period, total Operating Expenses not exceed the greater of 2% of the
Company's Average Invested Assets during such 12-month period or 25% of the
Company's Net Income over the same 12-month period.
1.Appointment. The Company hereby appoints the Advisor to serve as its advisor
and asset manager on the terms and conditions set forth in this Agreement, and
the Advisor hereby accepts such appointment.


2.Duties and Authority of the Advisor. The Advisor undertakes to use its
reasonable efforts (1) to present to the Company potential investment
opportunities to provide a continuing and suitable investment program consistent
with (i) the investment objectives and policies of the Company as determined and
adopted from time to time by the Board and (ii) the investment allocation method
described at Paragraph 11(b) of this Agreement and (2) to manage, administer,
promote, maintain, and improve the Properties on an overall portfolio basis in a
diligent manner. The services of the Advisor are to be of

5

--------------------------------------------------------------------------------




scope and quality not less than those generally performed by professional
prudent asset managers of other similar property portfolios. The Advisor shall
make available the full benefit of the judgment, experience and advice of the
members of the Advisor's organization and staff with respect to the duties it
will perform under this Agreement. The Advisor shall also obtain Property
Managers, which may include Affiliates of the Advisor, to manage, promote, and
lease the Properties. To facilitate the Advisor's performance of these
undertakings, but subject to the restrictions included in Paragraphs 4 and 7 and
to the continuing and exclusive authority of the Board over the management of
the Company and the Partnership, the Company hereby delegates to the Advisor the
authority to, and the Advisor hereby agrees to, either directly or by engaging
an Affiliate:


(a)serve as the Company's investment and financial advisor and provide research
and economic and statistical data in connection with the Company's assets and
investment policies;


(b)provide the daily management of the Company and perform and supervise the
various administrative functions reasonably necessary for the management of the
Company;


(c)maintain and preserve the books and records of the Company, including a stock
ledger reflecting a record of the Stockholders and their ownership of the
Company's Shares and acting as transfer agent for the Company's Shares and
maintaining the accounting and other record-keeping functions at the asset and
Company levels;


(d)investigate, select, and, on behalf of the Company, engage and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, mortgagors, and any and all agents
for any of the foregoing, including Affiliates of the Advisor, and Persons
acting in any other capacity deemed by the Advisor necessary or desirable for
the performance of any of the foregoing services, including but not limited to
entering into contracts in the name of the Company with any of the foregoing;


(e)consult with the officers and the Board of the Company and assist the Board
in the formulation and implementation of the Company's financial policies, and,
as necessary, furnish the Board with advice and recommendations with respect to
the making of investments consistent with the investment objectives and policies
of the Company and in connection with any borrowings proposed to be undertaken
by the Company;


(f)oversee the performance by the Property Managers of their duties, including
collection and proper deposits of rental payments and payment of Property
expenses and maintenance expenses;


(g)oversee the performance by the loan servicers of their duties, including
collection, and other loan administration services;


(h)conduct periodic on-site property visits to some or all (as the Advisor deems
reasonably necessary) of the Properties to inspect the physical condition of the
Properties and to evaluate the performance of the related Property Manager of
its duties;


(i)review, analyze and comment upon the operating budgets, capital budgets and
leasing plans prepared and submitted by each Property Manager and aggregate
these property budgets into the Company's overall budget;


(j)review and analyze on-going financial information pertaining to each
Property, Loan and other Permitted Investment and the overall portfolio of
Properties, Loans and other Permitted Investments;


(k)formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
financing and refinancing, marketing, leasing, and disposition of Properties,
Loans and other Permitted Investments on an overall portfolio basis;


(l)subject to the provisions of Paragraphs 3(m) and 4 hereof, (i) locate,
analyze and select potential investments in Properties, Loans and other
Permitted Investments, (ii) structure and negotiate the terms and conditions of
transactions pursuant to which investment in Properties, Loans and other
Permitted Investments will be made; (iii) coordinate the making of investments
in Properties, Loans and other Permitted Investments on behalf of the Company or
the Partnership in compliance with the investment objectives and policies of the
Company; (iv) arrange for financing and refinancing and make other changes in
the asset or capital structure of, and coordinate disposition of, reinvest the
proceeds from the sale of, or otherwise deal with the investments in, any
Property, Loan or other Permitted Investment; (v) enter into service contracts,
as applicable, for each Property, Loan or other Permitted Investment including
oversight of Affiliated companies that perform property management

6

--------------------------------------------------------------------------------




services or loan servicing for the Company; (vi) oversee non-affiliated property
managers and loan servicers and other non-affiliated Persons who perform
services for the Company; (vii) negotiate, and present to the Company for
execution by the Company, all leases for each Property; and (viii) to the extent
necessary, perform all other operational functions for the maintenance and
administration of such Property, Loan or other Permitted Investment;


(m)obtain the prior approval of the Board for any and all Major Leases and
material amendments to Major Leases and all investments in Properties, Loans and
other Permitted Investments (as well as any financing acquired by the Company or
the Partnership in connection with such investment);


(n)if a transaction requires approval by the Board of Directors, deliver to the
Board of Directors all documents required by them to properly evaluate the
proposed investment in the Property, Loan or other Permitted Investment;


(o)negotiate on behalf of the Company with banks or lenders for loans to be made
to the Company, and negotiate on behalf of the Company with investment banking
firms and broker-dealers or negotiate private sales of Shares and other
securities or obtain loans for the Company, but in no event in such a way so
that the Advisor shall be acting as broker-dealer or underwriter; and provided,
further, that any fees and costs payable to third parties incurred by the
Advisor in connection with the foregoing shall be the responsibility of the
Company;


(p)obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of investments or contemplated
investments of the Company in Properties, Loans and other Permitted Investments;


(q)from time to time, or at any time reasonably requested by the Board, provide
information or make reports to the Board related to its performance of services
to the Company under this Agreement;


(r)from time to time, or at any time reasonably requested by the Board, make
reports to the Board of the investment opportunities it has presented to other
Advisor-sponsored programs or that it has pursued directly or through an
Affiliate;


(s)provide the Company with all necessary cash management services;


(t)deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the investments in Properties, Loans and other
Permitted Investments;


(u)notify the Board of all proposed material transactions before they are
completed;


(v)at the direction of Company management, prepare the Company's periodic
reports and other filings made under the Securities Exchange Act of 1934, as
amended, and the Company's Post-Effective Amendments to the Registration
Statement as well as all related prospectuses, prospectus supplements and
supplemental sales literature and assist in connection with the filing of such
documents with the appropriate regulatory authorities; and


(w)do all things necessary to assure its ability to render the services
described in this Agreement.


3.Modification or Revocation of Authority of Advisor. The Board may, at any time
upon the giving of notice to the Advisor, modify or revoke the authority or
approvals set forth in Paragraph 3, provided however, that such modification or
revocation shall be effective upon receipt by the Advisor and shall not be
applicable to investment transactions to which the Advisor has committed the
Company (after obtaining approval of the Board of Directors if required
hereunder) prior to the date of receipt by the Advisor of such notification.


4.Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company or in the name of the
Company and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company,
under such terms and conditions as the Board may approve, provided that no funds
shall be commingled with the funds of the Advisor; and the Advisor shall from
time to time render appropriate accountings of such collections and payments to
the Board and to the auditors of the Company.


5.Records; Access. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company.



7

--------------------------------------------------------------------------------




6.Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
reasonable judgment, would (a) adversely affect the status of the Company as a
REIT, (b) subject the Company to regulation under the Investment Company Act of
1940, as amended, or (c) violate any law, rule, regulation or statement of
policy of any governmental body or agency having jurisdiction over the Company,
its Shares or its other securities, or the Articles of Incorporation or Bylaws,
except if such action shall be ordered by the Board, in which case the Advisor
shall notify promptly the Board of the Advisor's judgment of the potential
impact of such action and shall refrain from taking such action until it
receives further clarification or instructions from the Board. In such event the
Advisor shall have no liability for acting in accordance with the specific
instructions of the Board so given. Notwithstanding the foregoing, the Advisor,
its directors, officers, employees and stockholders, and stockholders, directors
and officers of the Advisor's Affiliates shall not be liable to the Company or
to the Board or stockholders for any act or omission by the Advisor, its
directors, officers or employees, or stockholders, directors or officers of the
Advisor's Affiliates except as provided in Paragraphs 18 and 19 of this
Agreement.


7.Fees.


(a)Asset Management Fee. Subject to the overall limitations contained below in
this Paragraph 8(a), commencing on August 7, 2012, the Advisor shall be paid for
the asset management services included in the services described in Paragraph 3
a monthly fee (the “Asset Management Fee”) in an amount equal to one-twelfth of
the product of the Asset Management Fee Percentage multiplied by the Adjusted
Cost calculated on the last day of each preceding month. For purposes of
clarity, the Asset Management Fee payment due in August 2012 will be based on
July 31, 2012 Adjusted Cost amounts.


(b)Acquisition Fees. The Advisor shall receive, as compensation for services
rendered in connection with the investigation, selection and acquisition (by
purchase, investment or exchange) of Properties, Loans and other Permitted
Investments, Acquisition Fees in an amount equal to 2.0% of Gross Proceeds,
payable by the Company upon the Company's receipt of Gross Proceeds; provided
that upon termination of this Agreement, the Advisor will be obligated to
reimburse the Company for any Acquisition Fee that has not been allocated to the
purchase price of Company Properties, Loans and other Permitted Investments as
provided for in Section 8.7 of the Articles of Incorporation.


(c)Financing Fee. In the event of any debt financing obtained (whether or not
drawn), acquired or otherwise assumed by or for the Company, the Company will
pay to the Advisor an annual fee (a “Financing Fee”) equal to (i) 0.20% of the
amount available under the financing at the Company, Partnership, or any direct
or indirect subsidiary level and (ii) 0.20% of the portion that is attributable
to the Company's direct or indirect investment in a Joint Venture or partnership
in which the Company or the Partnership is, directly or indirectly, a
co-venturer or partner. The Financing Fee includes the reimbursement of the
specified cost incurred by the Advisor of engaging third parties to source debt
financing, and nothing herein shall prevent the Advisor from entering
fee-splitting arrangements with third parties with respect to the Financing Fee.
Notwithstanding the annual nature of the fee, in no event will the Company pay
an aggregate amount of more than 0.50% (or, in the case of a Joint Venture, the
portion of 0.50% attributable to the Company's investment in the Joint Venture)
of the amount available under the financing or any refinancing of any particular
financing.


(d)Disposition Fee. If the Advisor or an Affiliate provides a substantial amount
of the services (as determined by the Conflicts Committee) in connection with
the Sale of one or more Properties, Loans or other Permitted Investments, the
Advisor or such Affiliate shall receive at closing a Disposition Fee of 1.0% of
the sales price of such Property, Loan or other Permitted Investment. Any
Disposition Fee payable under this section may be paid in addition to real
estate commissions paid to non-Affiliates, provided that (i) if a non-Affiliate
receives a real estate commission, then the Advisor or Affiliate thereof may not
receive more than such non-Affiliate and (ii) the total real estate commissions
(including such Disposition Fee) paid to all Persons by the Company for each
Property disposed of shall not exceed an amount equal to the lesser of (A) 6.0%
of the aggregate Contract Sales Price of each Property or (B) the Competitive
Real Estate Commission for each Property.


(e)Subordinated Share of Net Sales Proceeds. The Subordinated Share of Net Sales
Proceeds shall be payable to the Advisor in an amount equal to 15% of Net Sales
Proceeds remaining after the Stockholders have received Distributions equal to
the sum of the Stockholders' 8% Return and 100% of Invested Capital (this sum is
the “Subordinated Share of Net Sale Proceeds Threshold”). Following Listing, no
Subordinated Share of Net Sales Proceeds will be paid to the Advisor.


(f)Subordinated Incentive Fee. Upon Listing, the Advisor shall be entitled to
the Subordinated Incentive Fee in an amount equal to 15.0% of the amount by
which (i) the market value of the outstanding stock of the Company, measured by
taking the average closing price or average of bid and asked price, as the case
may be, over a period of 30 days during which the Shares are traded, with such
period beginning 180 days after Listing (the “Market Value”), plus the total of
all Distributions paid to then existing Stockholders from the Company's
inception until the date that Market Value is determined, exceeds (ii) the sum
of (A) 100% of Invested Capital, and (B) the total Distributions required to be
paid to the then existing Stockholders in

8

--------------------------------------------------------------------------------




order to pay the Stockholders' 8% Return from inception through the date Market
Value is determined (the sum of (A) and (B) is the “Subordinated Incentive Fee
Threshold”). The Advisor shall have the option to receive such fee in the form
of cash (subject to availability), Shares, a promissory note to be negotiated in
light of then existing market conditions or any combination of the foregoing.
The Subordinated Incentive Fee will be reduced by the amount of any prior
payment to the Advisor of a Subordinated Share of Net Sales Proceeds. In the
event the Subordinated Incentive Fee is paid to the Advisor following Listing,
no other performance fee or Subordinated Share of Net Sales Proceeds, including
the Subordinated Performance Fee Due Upon Termination, will be paid to the
Advisor.


(g)Changes to Fee Structure. The Advisor and the Company shall not agree to
increase the Acquisition Fee or reduce the Subordinated Share of Net Sale
Proceeds Threshold, the Subordinated Incentive Fee Threshold, or the
Subordinated Performance Fee Due Upon Termination Threshold without the approval
of the Stockholders.


8.Expenses.


(a)Reimbursable Expenses. In addition to the compensation paid to the Advisor
pursuant to Paragraph 8 hereof, the Company shall pay directly or reimburse the
Advisor for all of the expenses paid or incurred by the Advisor (to the extent
not reimbursable by another party, such as the dealer manager) in connection
with the services it provides to the Company pursuant to this Agreement,
including, but not limited to:


(i)the Organization and Offering Expenses; provided, however, that (A) the
Company shall not reimburse the Advisor to the extent (1) Capped O&O Expenses
borne by the Company exceed 2.0% of the Gross Proceeds raised as of the date of
the reimbursement and (2) Organization and Offering Expenses (with respect to
any Offering) borne by the Company exceed 15% of the Gross Proceeds raised (with
respect to any Offering) as of the date of the reimbursement; (B) to the extent
that Capped O&O Expenses borne by the Company or Organization and Offering
Expenses borne by the Company exceed the above thresholds at the end of any
fiscal quarter, the Advisor shall reimburse the Company for such excess within
60 days; and (C) if any such Organization and Offering Expenses are rendered by
the Advisor or its Affiliates with respect to the organization of, or an
offering for, any business, company or enterprise other than the Company, an
appropriate allocation of such expenses, including personnel costs, shall be
made as between the Company and the other business, company or enterprise, based
upon an allocation methodology approved annually by the Conflicts Committee;


(ii)Acquisition Fees and Acquisition Expenses payable to unaffiliated Persons
incurred in connection with the selection and acquisition of Properties, Loans
and other Permitted Investments;


(iii)the actual cost of goods and services used by the Company and obtained from
entities not affiliated with the Advisor;


(iv)interest and other costs for borrowed money borrowed by the Company,
including discounts, points and other similar fees;


(v)taxes and assessments on income or assets of the Company and taxes as an
expense of doing the Company's business;


(vi)costs associated with insurance required in connection with the business of
the Company or by the Board;


(vii)expenses of managing and operating Properties, Loans and other Permitted
Investments owned by the Company, whether payable to an Affiliate of the Company
or a non-affiliated Person;


(viii)all expenses in connection with payments to the Board and meetings of the
Board and Stockholders;


(ix)expenses associated with Listing or with the issuance and distribution of
securities other than the Shares, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees, listing and registration
fees;


(x)expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Company to the Stockholders;





9

--------------------------------------------------------------------------------




(xi)expenses of organizing, redomesticating, merging, liquidating or dissolving
the Company or of amending the Articles of Incorporation or the Bylaws;


(xii)expenses of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;


(xiii)administrative service expenses, including all costs and expenses incurred
by Advisor in fulfilling its duties hereunder, such as reasonable wages and
salaries (but excluding bonuses) and other employee-related expenses of all
employees of the Advisor or its Affiliates to the extent engaged in the
management, administration, operations, and marketing of the Company, including
taxes, insurance and benefits relating to such employees, and legal, travel and
other out-of-pocket expenses that are directly related to their services
provided hereunder; provided that, if any such administrative services are
rendered by the Advisor or its Affiliates with respect to the management,
administration, or operation of any business, company or enterprise other than
the Company, an appropriate allocation of such expenses, including personnel
costs, shall be made as between the Company and the other business, company or
enterprise, based upon an allocation methodology approved annually by the
Conflicts Committee; and


(xiv)audit, accounting and legal fees for audit, accounting and legal servies
provided to the Company.


Notwithstanding the foregoing, no reimbursement shall be made for costs of
personnel of the Advisor or its Affiliates to the extent that such personnel
perform services for which the Advisor receives the Acquisition Fee or the
Disposition Fee. Likewise, no reimbursement shall be made for costs of personnel
of the Advisor or its Affiliates to the extent that such personnel costs are
reimbursable by the Company under a property management or other agreement
between the Company and the Advisor or an Affiliate of the Advisor.
(b)Other Services. Should the Board request that the Advisor or any director,
officer or employee thereof render services for the Company other than set forth
in Paragraph 3, such services shall be separately compensated at such rates and
in such amounts as are agreed by the Advisor and the Conflicts Committee,
subject to the limitations contained in the Articles of Incorporation, and shall
not be deemed to be services pursuant to the terms of this Agreement.


(c)Timing of and Limitations on Reimbursements.


(i)Expenses incurred by the Advisor on behalf of the Company and payable
pursuant to this Paragraph 9 shall be reimbursed no less than monthly to the
Advisor. The Advisor shall prepare a statement documenting the expenses of the
Company during each quarter, and shall deliver such statement to the Company
within 45 days after the end of each quarter.


(ii)Notwithstanding anything else in this Paragraph 9 to the contrary, the
expenses enumerated in Paragraph 9 shall not become reimbursable to the Advisor
unless and until the Company has raised $2.5 million in an offering.


(iii)The Company shall not reimburse the Advisor at the end of any fiscal
quarter Operating Expenses that, in the four consecutive fiscal quarters then
ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2% of
Average Invested Assets or 25% of Net Income (the “2%/25% Guidelines”) for such
year unless the Conflicts Committee determines that such excess was justified,
based on unusual and nonrecurring factors which the Conflicts Committee deems
sufficient; provided, however, that the Expense Year shall not commence prior to
the earlier of (A) the date that the Company makes its first investment in a
Property, Loan or Permitted Investment or (B) six months after the commencement
of the Offering pursuant to the Registration Statement. If the Conflicts
Committee does not approve such excess as being so justified, any Excess Amount
paid to the Advisor during a fiscal quarter shall be repaid to the Company. If
the Conflicts Committee determines such excess was justified, then within 60
days after the end of any fiscal quarter of the Company for which total
reimbursed Operating Expenses for the Expense Year exceed the 2%/25% Guidelines,
the Advisor, at the direction of the Conflicts Committee, shall send to the
stockholders a written disclosure of such fact, together with an explanation of
the factors the Conflicts Committee considered in determining that such excess
expenses were justified. The Company will ensure that such determination will be
reflected in the minutes of the meetings of the Board of Directors. All figures
used in the foregoing computation shall be determined in accordance with
generally accepted accounting principles applied on a consistent basis.


(iv)The Advisor shall provide the following Persons (whether or not employees of
the Advisor), and

10

--------------------------------------------------------------------------------




expend monies for the following supplies, and shall perform the following
services, all of which shall be covered by the fees described in Paragraph 8
above and not be reimbursed by the Company:


(A) overhead or general expenses of the Advisor (including, without limitation,
office supplies and rent for its corporate office);
(B) audit, accounting and legal fees for audit, accounting and legal services
provided to the Advisor; and
(C) cost of the fidelity bond, comprehensive crime insurance or employee
dishonesty coverage purchased by the Advisor as provided in Paragraph 10 below.
9.Fidelity Bond. The Advisor shall maintain a fidelity bond, comprehensive crime
insurance or employee dishonesty coverage for the benefit of the Company which
bond or coverage shall insure the Company from losses of up to $10,000,000 and
shall be of the type customarily purchased by entities performing services
similar to those provided to the Company by the Advisor.


10.Other Activities of the Advisor.


(a)General. Nothing herein contained shall prevent the Advisor from engaging in
other activities, including, without limitation, the rendering of advice to
other Persons (including other REITs) and the management of other programs
advised, sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any director, officer, employee, or
stockholder of the Advisor or its Affiliates to engage in any other business or
to render services of any kind to any other partnership, corporation, firm,
individual, trust or association. The Advisor may, with respect to any
investment in which the Company is a participant, also render advice and service
to each and every other participant therein. The Advisor shall report to the
Board the existence of any condition or circumstance, existing or anticipated,
of which it has knowledge, which creates or could create a conflict of interest
between the Advisor's obligations to the Company and its obligations to or its
interest in any other partnership, corporation, firm, individual, trust or
association.


(b)Policy with Respect to Allocation of Investment Opportunities. Before the
Advisor presents an investment opportunity that would in its judgment be
suitable for the Company to another Advisor-sponsored program, the Advisor shall
determine in its discretion that the investment opportunity is more suitable for
such other program than for the Company based on factors such as the following:
the investment objectives and criteria of each program; the cash requirements
and anticipated cash flow of each program; the size of the investment
opportunity; the effect of the acquisition on diversification of each program's
investments by type of commercial property, geographic area and tenant base; the
estimated income tax effects of the purchase on each entity; the policies of
each program relating to leverage; the funds of each entity available for
investment and the length of time such funds have been available for investment;
the size of the investment; the credit quality of the tenants; and the existence
of special factors, such as whether the property is adjacent to another property
owned by a program. In the event that an investment opportunity becomes
available that is, in the discretion of the Advisor, equally suitable for both
the Company and another Advisor-sponsored program, then the Advisor may offer
the other program the investment opportunity if it has had the longest period of
time elapse since it was offered an investment opportunity. The Advisor will use
its reasonable efforts to fairly allocate investment opportunities in accordance
with such allocation method and will promptly disclose any material deviation
from such policy or the establishment of a new policy, which shall be allowed
provided (1) the Board is provided with notice of such policy at least 60 days
prior to such policy becoming effective and (2) such policy provides for the
reasonable allocation of investment opportunities among such programs. The
Advisor shall provide the Conflicts Committee with any information reasonably
requested so that the Conflicts Committee can insure that the allocation of
investment opportunities is applied fairly. Nothing herein shall be deemed to
prevent the Advisor or an Affiliate from pursuing an investment opportunity
directly rather than offering it to the Company or another Advisor-sponsored
program so long as the Advisor is fulfilling its obligation to present a
continuing and suitable investment program to the Company which is consistent
with the investment policies and objectives of the Company.


11.Relationship of Advisor and Company. The Company and the Advisor are not
partners or joint venturers with each other, and nothing in this Agreement shall
be construed to make them such partners or joint venturers or impose any
liability as such on either of them.


12.Representations and Warranties.


(a)Of the Company. To induce the Advisor to enter into this Agreement, the
Company hereby represents and warrants that:

11

--------------------------------------------------------------------------------




(i)The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Maryland with all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to carry out the transactions contemplated by this Agreement.


(ii)The Company's execution, delivery and performance of this Agreement have
been duly authorized. This Agreement constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms. The Company's execution and delivery of this Agreement and its
fulfillment of and compliance with the respective terms hereof do not and will
not (A) conflict with or result in a breach of the terms, conditions or
provisions of, (B) constitute a default under, (C) result in the creation of any
lien, security interest, charge or encumbrance upon the assets of the Company
pursuant to, (D) give any third party the right to modify, terminate or
accelerate any obligation under, (E) result in a violation of or (F) require any
authorization, consent, approval, exception or other action by or notice to any
court or administrative or governmental body pursuant to, the Articles of
Incorporation or Bylaws or any law, statute, rule or regulation to which the
Company is subject, or any agreement, instrument, order, judgment or decree by
which the Company is bound, in any such case in a manner that would have a
material adverse effect on the ability of the Company to perform any of its
obligations under this Agreement.


(b)Of the Advisor. To induce the Company to enter into this Agreement, the
Advisor represents and warrants that:


(i)The Advisor is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Georgia with all requisite
limited liability company power and authority and all material licenses, permits
and authorizations necessary to carry out the transactions contemplated by this
Agreement.


(ii)The Advisor's execution, delivery and performance of this Agreement have
been duly authorized. This Agreement constitutes a valid and binding obligation
of the Advisor, enforceable against the Advisor in accordance with its terms.
The Advisor's execution and delivery of this Agreement and its fulfillment of
and compliance with the respective terms hereof do not and will not (A) conflict
with or result in a breach of the terms, conditions or provisions of, (B)
constitute a default under, (C) result in the creation of any lien, security
interest, charge or encumbrance upon the Advisor's assets pursuant to, (D) give
any third party the right to modify, terminate or accelerate any obligation
under, (E) result in a violation of or (F) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body pursuant to, the Advisor's articles of organization or
operating agreement, or any law, statute, rule or regulation to which the
Advisor is subject, or any agreement, instrument, order, judgment or decree by
which the Advisor is bound, in any such case in a manner that would have a
material adverse effect on the ability of the Advisor to perform any of its
obligations under this Agreement.


(iii)The Advisor has received copies of the Articles of Incorporation, Bylaws,
and the Registration Statement and of the Partnership's limited partnership
agreement and is familiar with the terms thereof, including without limitation
the investment limitations included therein. Advisor warrants that it will use
reasonable care to avoid any act or omission that would conflict with the terms
of the Articles of Incorporation, Bylaws, the Registration Statement, or the
Partnership's limited partnership agreement in the absence of the express
direction of the Conflicts Committee.


13.Term; Termination of Agreement. This Agreement shall continue in force until
November 6, 2012, subject to an unlimited number of successive renewals of no
more than one year upon mutual consent of the parties. The Company, acting
through the Board, will evaluate the performance of the Advisor at least
annually.


14.Termination by Either Party. This Agreement may be terminated upon 60 days
written notice without cause or penalty, by either party (by majority of the
Conflicts Committee or a majority of the Board of Directors of the Advisor, as
the case may be). The provisions of Paragraphs 1, 6, 7, 12, and 17 through 33
survive termination of this Agreement.


15.Assignment to an Affiliate. This Agreement may be assigned by the Advisor to
an Affiliate of the Advisor with the approval of a majority of the Conflicts
Committee (which approval shall not be unreasonably withheld or delayed),
provided that the assignee assumes all duties and obligations of the Advisor
hereunder arising or accruing after such assignment pursuant to an assignment
and assumption agreement in form reasonably satisfactory to a majority of the
Conflicts Committee. No such assignment or assumption shall relieve the assignor
of its obligations and liability hereunder arising or accruing prior to the
effective date of such assignment and assumption. This Agreement shall not be
assigned by the Company without the consent of the Advisor, except in the case
of an assignment by the Company to a corporation or other organization which is
a

12

--------------------------------------------------------------------------------




successor to all of the assets, rights and obligations of the Company, in which
case such successor organization shall be bound hereunder and by the terms of
said assignment in the same manner as the Company is bound by this Agreement.


16.Payments to and Duties of Advisor upon Termination.


(a)After the Termination Date, the Advisor shall not be entitled to compensation
for further services hereunder except it shall be entitled to receive from the
Company within 30 days after the effective date of such termination the
following:
(i)all unpaid reimbursements of expenses and all earned but unpaid fees payable
to the Advisor prior to termination of this Agreement; and


(ii)the Subordinated Performance Fee Due Upon Termination; provided that no
Subordinated Performance Fee Due Upon Termination will be paid if this Agreement
is terminated by the Company as a result of an Event of Default by the Advisor
as provided in Paragraph 21 or if the Advisor voluntarily terminates this
Agreement under Paragraph 15 hereof or if the Company has paid or is obligated
to pay the Subordinated Incentive Fee.


(b)The Advisor shall promptly upon termination:


(i)pay over to the Company all money collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;


(ii)deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;


(iii)deliver to the Board all assets, including Properties, Loans and other
Permitted Investments, and documents of the Company then in the custody of the
Advisor; and


(iv)cooperate with the Company to provide an orderly management transition.


17.Indemnification by the Company. The Company shall indemnify and hold harmless
the Advisor and its Affiliates, including their respective officers, directors,
partners and employees (collectively, “Indemnitees”), from all liability,
claims, damages or losses arising in the performance of their duties hereunder,
and related expenses, including reasonable attorneys' fees, to the extent such
liability, claims, damages or losses and related expenses are not fully
reimbursed by insurance, subject to any limitations imposed by the laws of the
State of Maryland or the Articles of Incorporation. Notwithstanding the
foregoing, the Indemnitees shall not be entitled to indemnification or be held
harmless pursuant to this Paragraph 18 for any activity which the Advisor shall
be required to indemnify or hold harmless the Company pursuant to Paragraph 19.
Any indemnification of the Indemnitees may be made only out of the net assets of
the Company and not from Stockholders.


18.Indemnification by Advisor. The Advisor shall indemnify and hold harmless the
Company from contract or other liability, claims, damages, taxes or losses and
related expenses, including attorneys' fees, to the extent that such liability,
claims, damages, taxes or losses and related expenses are not fully reimbursed
by insurance and which arise out of or are incurred by reason of (a) any act by
the Advisor which is outside the scope of Advisor's authority under this
Agreement and which has not otherwise been requested of the Advisor by the Board
of Directors or the Conflicts Committee, (b) the gross negligence, bad faith,
fraud, willful misfeasance or misconduct of the Advisor or its employees,
officers or agents, or (c) Advisor's breach of the duties and obligations
required by this Agreement to be performed by Advisor.


19.Advisor's Insurance. During the term of this Agreement, Advisor, as a
reimbursable cost under this Agreement with regard to subsection (b) below,
shall maintain in full force and effect the following kinds of insurance and
levels of coverage:


(a)Commercial general liability (naming the Company as an additional insured),
which is similar in scope of coverage to that maintained by other like advisory
firms with insurance limits of liability of not less than Five Million Dollars
($5,000,000.00), combined single limits covering both bodily injury (including
death) and property damage, and including contractual liability coverage. Such
insurance will be excess and will not contribute with defense or other coverage
afforded under any policy of insurance carried by the Company. Unless otherwise
approved in writing by the Company, Advisor will require all independent
contractors it employs hereunder to maintain liability

13

--------------------------------------------------------------------------------




insurance in the minimum amount of One Million Dollars ($1,000,000.00), combined
single limit, covering both bodily injury (including death) and property damage.


(b)Workers' compensation and employer's liability insurance in the amount not
less than required by applicable laws, covering all employees of Advisor who are
engaged in any work under this Agreement.


(c)Commercial automobile liability insurance covering both owned and non-owned
vehicles, with limits of not less than $1,000,000 for bodily injury and property
damage, when the services to be performed require the use of a motor vehicle.


An umbrella or excess liability policy can be used to meet the above-referenced
limits.
20.Advisor Default. Upon the happening of any Event of Default, the Company
shall have the right to terminate this Agreement by giving written notice of
such termination to Advisor, in addition to any other rights or remedies
available at law or in equity (subject to the limitations contained in this
Agreement). Any one or more of the following events shall constitute an "Event
of Default" by Advisor under this Agreement:


(a)If the Advisor shall fail to satisfy any monetary obligation such as, for
example, the payment of any sums payable under any indemnity obligations
hereunder, within thirty (30) days after delivery of notice to the Advisor of
such failure;


(b)If the Advisor shall fail to observe, perform or comply in any material
respect with any term, covenant, agreement or condition of this Agreement which
is to be observed, performed or complied with by the Advisor under the
provisions of this Agreement, and such failure shall continue uncured for thirty
(30) days after the giving of written notice thereof by the Company to the
Advisor specifying the nature of such failure, unless such failure can be cured
but is not susceptible of being cured within said thirty (30) day period, in
which event such a failure shall not constitute an Event of Default if the
Advisor commences curative action within said thirty (30) day period, and
thereafter prosecutes such action to completion with all due diligence and
dispatch and completes such cure within one hundred twenty (120) days after the
giving of such notice;


(c)If the Advisor shall make a general assignment for the benefit of creditors;


(d)If any of the following occur: (i) filing a voluntary petition in bankruptcy
on behalf of the Advisor; (ii) consenting to the filing of any involuntary
petition in bankruptcy against the Advisor; (iii) filing any petition seeking,
or consenting to, the reorganization or relief of the Advisor under any
applicable federal or state law relating to bankruptcy or insolvency; (iv)
consenting to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the Advisor or a substantial part of
its property; or (v) admitting in writing the Advisor's inability to pay its
debts generally as they become due;


(e)If the Advisor shall fail to carry and maintain the insurance required to be
maintained by the Advisor pursuant to this Agreement and such failure shall
continue uncured for five (5) business days after the giving of written notice
thereof by the Company to the Advisor;


(f)If the Advisor shall transfer or assign its interest under this Agreement in
violation of this Agreement; or


(g)If the Advisor shall commit fraud in connection with its services under this
Agreement or shall misappropriate any funds of the Company in the possession or
control of the Advisor or shall otherwise commit an act of fraud against the
Company (except that if such fraud or misappropriation of funds is committed by
an employee of the Advisor, such event may be cured by the Advisor if the
Advisor makes full and prompt restitution to the Company and discharges such
employee).


21.Default of Company. If the Company fails to comply with or perform in any
material respect any of the terms and provisions to be complied with or any of
the obligations to be performed by the Company under this Agreement, and such
failure continues uncured for a period of thirty (30) days after written notice
to the Company specifying the nature of such default (or such longer period of
time as may be needed in the exercise by the Company of due diligence to effect
a cure of any such non-monetary default), then the Advisor shall have the right,
in addition to all other rights and remedies available to the Advisor at law or
in equity, at its option, to terminate this Agreement by giving written notice
thereof to the Company.





14

--------------------------------------------------------------------------------




22.Parent Guarantee. Wells Real Estate Funds, Inc., a Georgia corporation and
the parent company of the Advisor (the “Guarantor”), does hereby in all respects
guarantee the due and proper performance of the services to be provided and the
full and timely payment of the amounts payable under this Agreement by the
Advisor, which guarantee shall extend to include any renewal or amendment to
this Agreement, provided Guarantor's obligations are not materially increased by
such renewal or amendment without the Guarantor's consent, such consent not to
be unreasonably withheld. If the Advisor fails to perform all or any of its
obligations, duties, undertakings, and covenants to provide services
(collectively, the “Guaranteed Obligations”) under this Agreement (unless
relieved from the performance of any part of this Agreement by statute, by the
decision of a court or tribunal of competent jurisdiction or by written waiver
of the Company), upon written notice from the Company, the Guarantor shall
perform or cause to be performed such Guaranteed Obligations. The termination of
the Advisor shall constitute a termination of this guarantee with respect to the
future performance of the Guaranteed Obligations, but no termination of Advisor
shall terminate or limit the obligations of the Guarantor under this guarantee
arising or accruing prior to such termination of the Advisor. This guarantee
will be applicable to and binding upon the successors and assigns of Guarantor.
Guarantor joins in this Agreement as a signatory hereto for the purposes set
forth in this Paragraph 23.


23.Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:


To the Board and to the Company:            Wells Core Office Income REIT, Inc.
6200 The Corners Parkway, Suite 250
Norcross, Georgia 30092
ATTN: President


To the Advisor:                    Wells Core Office Income REIT Advisory
Services, LLC
6200 The Corners Parkway, Suite 250
Norcross, Georgia 30092


Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Paragraph 24.
24.Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees, and any change
or modification to this Agreement must be in accordance with Paragraph 8(g)
hereof, to the extent applicable.


25.Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.


26.Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Georgia.


27.Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.


28.Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.


29.Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

15

--------------------------------------------------------------------------------




30.Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.


31.Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, taken together, bear the signatures of all of the
parties reflected hereon as the signatories.


32.Name. Wells Core Office Income REIT Advisory Services, LLC and its Affiliates
have a proprietary interest in the name “Wells.” Accordingly, and in recognition
of this right, if at any time the Company ceases to retain Wells Core Office
Income REIT Advisory Services, LLC or an Affiliate thereof to perform the
services of Advisor, the Company will, promptly after receipt of written request
from Wells Core Office Income REIT Advisory Services, LLC, cease to conduct
business under or use the name “Wells” or any derivative thereof and the Company
shall use its best efforts to change the name of the Company to a name that does
not contain the name “Wells” or any other word or words that might, in the
discretion of the Advisor, be susceptible of indication of some form of
relationship between the Company and the Advisor or any Affiliate thereof.
Consistent with the foregoing, it is specifically recognized that the Advisor or
one or more of its Affiliates has in the past and may in the future organize,
sponsor or otherwise permit to exist other investment vehicles (including
vehicles for investment in real estate) and financial and service organizations
having “Wells” as a part of their name, all without the need for any consent
(and without the right to object thereto) by the Company or its Board.


[Signatures appear on next page.]





































16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Advisory Agreement as
of the date and year first above written.
            
WELLS CORE OFFICE INCOME REIT, INC.




By: /s/ Douglas P. Williams             
Name: Douglas P. Williams
Title: Executive Vice President




WELLS CORE OFFICE INCOME REIT ADVISORY SERVICES, LLC




By: /s/ Douglas P. Williams                 
Name: Douglas P. Williams
Title: Senior Vice President and Assistant Secretary




The undersigned joins in this Advisory Agreement for the purposes set forth in
Paragraph 23 hereof.




WELLS REAL ESTATE FUNDS, INC.




By: /s/ Randall D. Fretz                 
Name: Randall D. Fretz
Title: Vice President



17